department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp tl-n-583-01 uil memorandum for associate area_counsel area salt lake city from pamela w fuller senior technician reviewer administrative provisions judicial practice cc pa apjp subject ogd- sec_861 frivolous returns this significant service_center advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether forms and 941c filed together constitute a valid_return wherein employers frivolously claim exemption from federal taxes pursuant to sec_861 whether forms and 941c filed together constitute a processible return wherein employers frivolously claim exemption from federal taxes pursuant to sec_861 conclusion sec_1 when an employer claims exemption from federal taxes under sec_861 form_941 filed with form 941c attached is a valid_return if the forms satisfy the substantial compliance standard the irs should consider the returns on a case-by-case basis to determine whether the documents purport to be returns contain sufficient information to calculate tax_liability and have been executed under penalties of perjury in addition the forms must manifest an honest and reasonable attempt to satisfy the requirements of the tax law thus a return that includes numerous frivolous arguments may not meet this standard and should be treated as a nullity when an employer claims exemption from federal taxes under sec_861 form sec_941 and sec_941c filed together constitute a processible return provided that all required taxpayer information is included and all required forms are submitted thus where the exemption is claimed neither form_941 nor form 941c alone meets this standard in addition the return must contain sufficient required information to permit mathematical verification of the tax_liability as shown neither form filed separately may contain sufficient required information to allow for processing therefore the forms should be filed together and should be reviewed on a case-by-case basis to determine if the return is processible facts the irs has received a substantial number of returns from employers claiming exemption from federal taxes based on an erroneous interpretation of sec_861 employers claiming the exemption have filed form sec_941 and sec_941c together and form 941c separately for processing by the irs the frivolous_return program has treated these returns as frivolous invalid returns which should not be processed recently however the frivolous_return program has begun to send these documents to field revenue officers for investigation after reviewing the returns some investigating field revenue officers have come to the conclusion that some of the returns are valid processible returns that should be accepted and processed by the irs you note that some employers have filed duplicate copies of these returns and may have been issued erroneous refunds as a result further you note that processing the original returns with appropriate freeze codes could prevent the issuance of erroneous refunds on any subsequent duplicate returns you request advice on whether the returns at issue are valid and processible even though they contain frivolous claims for exemption law analysis issue valid returns in general sec_6011 of the internal_revenue_code code provides that when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms and regulations sec_1_6011-1 of the income_tax regulations provides in part b use of prescribed forms copies of the prescribed return forms will so far as possible be furnished taxpayers by district directors a taxpayer will not be excused from making a return however by the fact that no return form has been furnished to him taxpayers not supplied with the proper forms should make application therefor to the district_director in ample time to have their returns prepared verified and filed on or before the due_date with the internal revenue office where such returns are required to be filed in the absence of a prescribed form a statement made by a taxpayer disclosing his gross_income and the deductions therefrom may be accepted as a tentative_return and if filed within the prescribed time the statement so made will relieve the taxpayer from liability for the addition_to_tax imposed for the delinquent filing of the return provided that without unnecessary delay such a tentative_return is supplemented by a return made on the proper form the service’s broad authority to prescribe the manner of filing has been recognized by the supreme court in 321_us_219 the court indicated congress has given discretion to the commissioner to prescribe by regulation forms of returns and has made it the duty_of the taxpayer to comply it thus implements the system of self-assessment which is so largely the basis of our american scheme of income_taxation the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished the court_of_appeals for the eighth circuit has noted taxpayers are required to file timely returns on forms established by the commissioner the commissioner is certainly not required to accept any facsimile the taxpayer sees fit to submit if the commissioner were obligated to do so the business of tax collecting would result in insurmountable confusion 365_f2d_792 8th cir despite the service’s broad authority to prescribe the manner of filing the issue of what constitutes a valid_return is frequently litigated in an early case addressing the issue the supreme court indicated that a defective or incomplete return may be sufficient to start the running of the period of limitation if it is a specific statement of the items of income deductions and credits in compliance with the statutory duty to report information however to have such effect the return must honestly and reasonably be intended as such 280_us_453 subsequently the court summarized the criteria as p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 293_us_172 the most recent supreme court reaffirmation of the test articulated in florsheim and zellerbach is found in 464_us_386 there the taxpayer filed a fraudulent original income_tax return and followed it with a nonfraudulent amended_return the taxpayer argued that the original return to the extent it was fraudulent was a nullity for purposes of the statute_of_limitations the court disagreed noting that the fraudulent original returns purported to be returns were sworn to as such and appeared on their faces to constitute endeavors to satisfy the law the lower courts have subsequently synthesized the criteria enunciated by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff'd per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining the failure_to_file_penalty of sec_6651 of the code a document that does not meet the substantial compliance standard is a nullity for purposes of the code form sec_941 and sec_941c as valid returns although the cases cited above do not specifically address employment_tax returns nothing in these cases suggests that the rationale was limited to income_tax returns the substantial compliance standard applies to defective or incomplete documents submitted by a taxpayer that purport to be returns and may be applied to the returns at issue accordingly a form_941 return in which an employer erroneously claims exemption from federal taxes under sec_861 and attaches form 941c should be treated as a valid_return where there is sufficient information to calculate tax_liability the form purports to be a return and has been executed under penalties of perjury and exhibits an honest and reasonable attempt to comply with tax laws likewise form 941c should be considered under the same standard when filed alone without an accompanying form_941 where the return fails to meet the substantial compliance standard it should be treated as a nullity although the returns at issue include frivolous claims for exemption they may be treated as defective documents that qualify as valid returns so long as the substantial compliance standard is satisfied specifically each return should be reviewed to determine if despite the frivolous claim the employer made a reasonable good_faith attempt to file an accurate return if however a return contains numerous frivolous arguments the irs may treat it as an unreasonable attempt to satisfy the requirements of the tax law thereby making the return invalid the irs should determine the validity of these returns on a case-by-case basis after considering all of the information included in the form_941 and or form 941c and any documents attached thereto issue processible returns in general sec_6611 of the code provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 provides that in the case of a return filed after the last date prescribed for filing the return determined with regard to extensions no interest shall be allowed or paid for any day before the date on which the return is filed sec_6611 provides that if any overpayment_of_tax is refunded within days after the last day prescribed for filing the return of such tax determined without regard to any extension of time for filing the return or in the case of a return filed after such last date is refunded within days after the date the return is filed no interest shall be allowed under sec_6611 on such overpayment sec_6611 of the code provides that for purposes of sec_6611 and sec_6611 a return shall not be treated as filed until it is filed in processible form under the statute a return is in processible form if it is filed on a permitted form and it contains the taxpayer’s name address identifying number the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return the court_of_appeals_for_the_federal_circuit has described the mathematical verification test as follows mathematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden the 70_f3d_1244 fed cir form sec_941 and sec_941c as processible returns the standard for determining processible returns is a strict one while form sec_941 and sec_941c may qualify as valid returns more is required for these documents to be processible when filed by an employer claiming a sec_861 exemption as stated above a processible return must include all required forms thus an employer who claims the exemption and files form_941 without an attachment has failed to file all required forms since a supporting attachment is required likewise if form 941c is filed separately from the return on which an adjustment is claimed the document is not processible the form instructs the taxpayer to file it with another return as it should be used to provide background information to support the adjustments therefore neither form filed alone is a processible return in addition a processible return must include sufficient required information to allow for mathematical verification of the tax_liability as shown on the return if an employer claims the sec_861 exemption there must be sufficient information supporting that claim so that the reported tax_liability may be verified unless it is attached to form_941 form 941c may not provide the requisite information form 941c is designed to supplement various tax documents including form_941 and may not contain enough information to verify the tax_liability if filed alone however when filed together the forms are likely to provide the requisite information and should be reviewed on a case- by-case basis to ensure that all processible returns are accepted and processed accordingly disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please contact
